DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/5/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 25-34, 36, 38-44 are currently pending.
4.	Claims 25, 32 and 42 are amended.  Claims 1-24, 35 and 37 are canceled.

Response to Arguments
                                           Response: Claim Objections
5.    Examiner Response:
Applicant’s arguments, see page 11, filed 7/5/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claim 32 has been withdrawn. 

                                           Response: 35 U.S.C.  § 101
6.    Applicants argue:
“Claim 25 has been rejected under 35 U.S.C. § 101 as being directed toward unpatentable subject matter. Specifically, the Office has argued that 1) under step 2A, prong 1, the claim is
directed toward an abstract idea; 2) under step 2A, prong 2, the additional limitations of the claim amount to extra-solution activity and/or do not impose any meaningful limits on practicing the abstract idea, and thus fail to integrate the abstract idea into a practical application; and 2) under step 2B, the additional claim elements do not amount to significantly more.

Applicant respectfully disagrees with the Office’s analysis under step 2A, prong 2 and under step 2B. Specifically, Applicant submits that even if, arguendo, the steps of claim 1 amount to an abstract idea, the claim recites limitations that integrate such ideas into a practical application and inventive concept, and thus the claim is directed toward eligible subject matter.
Under MPEP § 2106.04(d), a claim is patent eligible when it “implement[s] a judicial exception with, or us[es] a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Here, claim 25 is directed in part to “anatomical and/or physiological digital modeling data of a real or virtual patient” and “a medical device which is implantable or usable on a patient.” The claim recites a method for performing a simulation involving the patient modeling data and the medical device data, and the “providing” of the “simulation results by means of the user interface.” Thus, the various processing and computational steps of the claim have been integrated into a practical application whereby patient and medical device data is used to result in simulation results for use, for example, by a
doctor. Applicant therefore submits that the claim is patent eligible.” (Remarks: pages 11-12)

7.    Examiner Response:
	The examiner respectfully disagrees. The applicant argues that the various processing and 
computational steps of the claim have been integrated into a practical application.  The examiner 
notes that even with the recent amendment to the claims, the claims are still not eligible under 35 
U.S.C. 101.  The examiner notes that under the broadest reasonable interpretation, the processing 
and executing steps of claim 25, are process steps that cover the performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  This can be seen for example in the limitations of claim 25 that states “processing, by means of the computer platform, said information on the selection and/or definition and/or setting of a medical device model for preparing a medical device model based on said stored digital data of medical device modeling” and “executing the computational simulation, by the one or more computational simulation software programs, on the basis of said input setting data, of said medical device model and of said anatomical and/or physiological model, to obtain output data of the computational simulation”.  Also, regarding the recent amendment to claim 25 that states “wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations”, the examiner notes that these limitations does not make the claim eligible under 35 U.S.C. 101.  The claim limitations are stating what the computational simulations comprises simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations.  The limitation does not distinguish itself from being conducted in the human mind or with pencil or paper.
	The rejection of the other limitations of claim 25 are shown below. 

8.    Applicants argue:
	“Claim 30 depends from claim 25, and Applicant submits that the claim is subject matter eligible for this reason alone. Moreover, Applicant submits that claim 30 is also subject matter
eligible due to the additional limitations recited therein. As a threshold matter, Applicant submits that the Office has provided only boilerplate language stating that the process could be accomplished in the human mind or with the aid of pencil and paper.  Applicant therefore respectfully submits that the Office has failed to meet its burden of showing that the claim is not subject matter eligible.
Secondly, claim 30 specifically recites usage of “geometric parameters and/or parameters related to the properties of the medical device materials.” Thus, claim 30 is directed toward a
practical and inventive application, whereby the specific physical medical device parameters are 
utilized in the simulation. Applicant therefore requests the withdrawal of the rejection.” 
(Remarks: pages 13-14)

9.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that claim 30 is only stating what selection and/or setting information includes, which is geometric parameters and/or parameters related to the properties of the medical device.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  The claim limitation does not distinguish itself from being conducted in the human mind or with pencil or paper.

8.    Applicants argue:
	“Dependent claims further limit independent claim 25 to methods involving “an orthopaedic prosthesis” (claim 38), “an endovascular device” (claim 39), “a device which can be implanted in the patient’s body” (claim 40), and “an implantable drug-releasing device” (claim 41). The claims further recite additional related limitations with regard to the model and simulation. Again as a threshold matter, the Office has provided only boilerplate statements that these additional limitations cover performance in the human mind or with pencil and paper, without actually describing how this is possible. For instance, the Office has not explained how the human mind or pencil and paper could be used to perform a simulation that “comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the
temperature variation of the patient’s tissues and/or on the behavior of the device” (claim 40). “Claims do not recite a mental process when they do not contain limitations that can practically
be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” MPEP § 2106.04(a) (2) (III) (A). As such, Applicant submits that these
claims pass step 1.
Moreover, Applicant submits that these claims pass step 2A, prong 2, and step B. The 
additional limitations recited by these claims specifically limit the method of claim 25 to very specific practical applications, devices, and simulations, and thus are subject matter eligible.” (Remarks: pages 13-14)

9.    Examiner Response:
Claim 38 of the current application states “A method according to claim 25, wherein the medical device is an orthopaedic prosthesis, the orthopaedic prosthesis model comprises a  three-dimensional structural model, the anatomical model of the patient comprises a three-dimensional physiological model and the simulation comprises structural simulations of the mechanical behavior of the implanted medical device and/or of the biomechanical response of the patient to the implanted device”.  The examiner notes that this limitation starts out stating what type of device the medical device. Then the limitation states what the orthopaedic prosthesis model and the anatomical model of the patient comprises.  Finally, the last part of the limitation that states “and the simulation comprises structural simulations of the mechanical behavior of the implanted medical device and/or of the biomechanical response of the patient to the implanted device”, amounts to extra-solution activity, where the simulation is taking place as a result of the input from the user.
Claim 39 of the current application states “wherein the medical device is an endovascular device, the model of the endovascular device comprises a fluid-dynamic model, and the simulation comprises a fluid-dynamic simulation of the blood flow”.  The examiner notes that the limitation starts out stating that the medical device is an endovascular device.  The claim limitation then proceeds to the model of the endovascular device comprises a fluid-dynamic model.  These limitations do not distinguish themselves, from being conducted in the human mind or with pencil or paper.  The last part of this limitation states “and the simulation comprises a fluid-dynamic simulation of the blood flow”.  First, the examiner notes that the limitation is stating the simulation comprises a fluid-dynamic simulation of the blood flow.  Next, the examiner notes that this amounts to extra-solution activity, where the simulation is taking place as a result of the input from the user.
Claim 40 of the current application states “wherein the medical device is a device which can be implanted in the patient’s body, the model of the implantable device comprises a behavioral and/or thermal model under electromagnetic field effect, and the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the temperature variation of the patient’s tissues and/or on the behavior of the device”.  The examiner notes that the limitation starts out stating that the medical device is a device that can be implanted in a patient’s body.  Next, the claim limitation states that the model of the implantable device comprises a behavioral and/or thermal model under electromagnetic field effect.  These limitations do not distinguish themselves, from being conducted in the human mind or with pencil or paper.  Thirdly, the last part of the limitation states “the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the temperature variation of the patient’s tissues and/or on the behavior of the device”.  The examiner first notes that this limitation is not actually simulating anything because the claim language states “the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field, etc.”.  The examiner also notes that this claim language amounts to extra-solution activity, where if a simulation takes place, it’s a result based on the input from a user, see Pg. 8 line 30 – Pg. 9 lines 1-14 of the specification.
Claim 41 of the current application states “wherein the medical device is an implantable drug-releasing device, the model of the implantable device comprises a fluid-dynamic model, the anatomical and/or physiological model comprises a parameter related to permeability, and the simulation comprises fluid-dynamic and/or functional simulations”.  The examiner notes that the limitations of this claim does not distinguish itself where it cannot be conducted in the human mind or with pencil or paper.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  

10.    Applicants argue:
“Claim 44 depends from claim 42, and as such Applicant submits that the claim is subject matter eligible for this reason alone. Moreover, claim 44 recites the further inclusion of “a PIDO
(Process Integration and Design Optimization) software program, configured to manage the workflow of the software programs included in the computer platform and to optimize computational simulations.” The claim thus includes additional limitations that “improve the functioning of a computer or other technology or technological field,” and is also patent eligible for this reason. See MPEP § 2106.04(d)”.  (Remarks: pages 13-14)

11.    Examiner Response:
	The applicant argues that the claim language of the claim includes additional information that improves the functioning of a computer or other technology or technological field.  The examiner notes that the managing of the workflow of the software programs included in the computer platform and optimizing the computational simulations are not improving the functioning of a computer.  The computer is still operating the same way, even though the amount of information being processed has changed.  Also, the examiner notes that from the claim language, the field of technology seems to be a CAD system, where medical devices that are implantable and/or usable on patients are simulated.  The examiner also notes that the claim language of the claim is stating how the software programs can execute the information sent to the software programs.  Information being sent to software programs of a computer platform is not an improvement to technology or a CAD system, where a CAD system naturally receives information about a physical object to simulate the object in a virtual environment.

                                            Response: 35 U.S.C.  § 103
12.    Examiner Response:
The Applicant’s arguments on page 16 with respect to the limitation of claim 25 that
states “wherein the medical device is an orthopaedic prosthesis, the orthopaedic prosthesis model comprises a  three-dimensional structural model, the anatomical model of the patient comprises a three-dimensional physiological model and the simulation comprises structural simulations of the mechanical behavior of the implanted medical device and/or of the biomechanical response of the patient to the implanted device” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-34, 36 and 38-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 25 and 42
Regarding step 1, claims 25 and 42 are directed towards a method and system which are eligible statutory categories of invention under 101.
Claim 25
Regarding step 2A, prong 1, claim 25 recites “processing, by means of the computer platform, said information on the selection and/or definition and/or setting of a medical device model for preparing a medical device model based on said stored digital data of medical device modeling”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 25 recites “processing, by means of the computer platform, said information on the selection and/or definition and/or setting of a patient model for preparing an anatomical and/or physiological model of one or more anatomical parts of the patient based on said stored digital data of anatomical and/or physiological modeling”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 25 recites “processing, by means of the computer platform, said selection and/or setting information entered by the user for preparing input setting data for one or more computational simulation software programs included in the computer platform”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 25 recites “executing the computational simulation, by the one or more computational simulation software programs, on the basis of said input setting data, of said medical device model and of said anatomical and/or physiological model, to obtain output data of the computational simulation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 25 recites “processing the output data of the computational simulation on the basis of said information on the selection and setting of one or more output simulation parameters, to express simulation results, representative of a functional and/or structural behavior of the medical device and/or patient, in a format selected by the user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 25 recites “wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of storing on a computer platform digital modeling data of medical device, referred to a medical device which is implantable or usable on a patient, referred to the whole medical device or a part thereof; storing on the computer platform anatomical and/or physiological digital modeling data of a real or virtual patient, referred to one or more anatomical parts of the patient with which the medical device is intended to interact and  receiving selection and/or setting information which can be entered by the user through the user interface, wherein the selection and/or setting information comprises: information on the selection and/or definition and/or setting of a medical device model; information on the selection and/or definition and/or setting of an anatomical and/or physiological model of a patient based on said stored digital data of anatomical and/or physiological modeling; information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and one or more output simulation parameters amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, under step 2A, prong 2, the limitations of providing, by means of the computer 
platform, a user interface which can be connected to the Internet and configured to allow a user to connect and interact with the computer platform of digital data and with one or more software programs included therein and providing the simulation results by means of the user interface amounts to extra-solution activity, where results are provided on a user interface.  These limitations function as a generic computer function, where the output from the model is being displayed on a user interface. 
Further, under step 2A, prong 2 the claim recites the additional element of a computer 
platform, where the computer platform is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of storing on a computer platform digital modeling data of medical device, referred to a medical device which is implantable or usable on a patient, referred to the whole medical device or a part thereof; storing on the computer platform anatomical and/or physiological digital modeling data of a real or virtual patient, referred to one or more anatomical parts of the patient with which the medical device is intended to interact and  receiving selection and/or setting information which can be entered by the user through the user interface, wherein the selection and/or setting information comprises: information on the selection and/or definition and/or setting of a medical device model; information on the selection and/or definition and/or setting of an anatomical and/or physiological model of a patient based on said stored digital data of anatomical and/or physiological modeling; information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and one or more output simulation parameters are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer platform amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 42
Regarding step 2A, prong 1, claim 42 recites “processing said information on the selection and/or definition and/or setting of a medical device model for preparing a medical device model based on said stored digital data of functional and/or structural modeling and/or of modeling of the behavior of a medical device”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 42 recites “processing said information on the selection and/or definition and/or setting of a patient model for preparing an anatomical and/or physiological model of one or more anatomical parts of the patient based on said stored digital data of anatomical and/or physiological modeling”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 42 recites “processing said selection and/or setting information entered by the user for preparing input setting data for one or more computational simulation software programs included in the computer platform”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 42 recites “executing the computational simulation, by the one or more computational simulation software programs, on the basis of said input setting data, of said medical device model and of said anatomical and/or physiological model, to obtain output data of the computational simulation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 42 recites “processing the output data of the computational simulation, on the basis of said information on the selection and setting of one or more output simulation parameters, to express simulation results, representative of a functional and/or structural behavior of the medical device and/or patient, in a format selected by the user”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 42 recites “wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Regarding step 2A, prong 2, the limitations of a digital library in which the following is stored: digital modeling data of a plurality of medical devices which are implantable or usable on a patient, referred to the medical device, or to a part thereof; anatomical and/or physiological digital modeling data of a plurality of real or virtual patients, referred to one or more anatomical parts of the patient with which the medical devices are intended to interact and receiving selection and/or setting information which can be entered by the user by means of the user interface, wherein the selection and/or setting information comprises: information on the selection and/or definition and/or setting of a medical device model; information on the selection and/or definition and/or setting of an anatomical and/or physiological model of a patient based on said stored anatomical and/or physiological modeling digital data; information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and of one or more output simulation parameters amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, under step 2A, prong 2, the limitations of one or more electronic processing components configured to perform, by means of one or more software programs or applications stored and executed therein, the actions of: providing a user interface which can be connected to the Internet and configured to allow a user to connect to and interact with the computer platform of digital data and with one or more software programs included therein and providing the simulation results by means of the user interface amounts to extra-solution activity, where results are provided on a user interface.  These limitations function as a generic computer function, where the output from the model is being displayed on a user interface. 
Further, under step 2A, prong 2 the claim recites the additional elements of a computer 
platform, digital library and one or more electronic processing components, where the computer platform, digital library and one or more electronic processing components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of a digital library in which the following is stored: digital modeling data of a plurality of medical devices which are implantable or usable on a patient, referred to the medical device, or to a part thereof; anatomical and/or physiological digital modeling data of a plurality of real or virtual patients, referred to one or more anatomical parts of the patient with which the medical devices are intended to interact and receiving selection and/or setting information which can be entered by the user by means of the user interface, wherein the selection and/or setting information comprises: information on the selection and/or definition and/or setting of a medical device model; information on the selection and/or definition and/or setting of an anatomical and/or physiological model of a patient based on said stored anatomical and/or physiological modeling digital data; information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and of one or more output simulation parameters are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer platform, digital library and one or more electronic processing components amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 26
Dependent claim 26 recites “wherein the method is adapted to perform a computational modeling and simulation of the operation and/or behavior of medical devices which are implantable and/or usable on patients, and wherein the digital modeling data of medical device are adapted to model the function and/or structure and/or behavior of the medical device which is implantable or usable on a patient, referred to the whole medical device or a part thereof”, amounts to extra-solution activity.
Claim 27
Dependent claim 27 recites “wherein the step of providing a user interface comprises providing a plurality of user- selectable templates, associated with respective types of simulation, and wherein each template comprises: - a plurality of input parameters which can be selected for the simulation, each parameter being associated with a respective range of permitted values, within which a parameter value can be set; a plurality of selectable output parameters, comprising the desired quantities as an output result; a plurality of displaying and reporting options, which can be selected by the user to choose the format of the results and/or the methods to analyze the results amounts to extra-solution activity, where results are provided on a user interface.  These limitations function as a generic computer function, where the output from the model is being displayed on a user interface. 

Claim 28
Dependent claim 28 recites “wherein the selection and/or setting information which can be entered by the user further comprises parameters for the definition and/or specialization of the digital model of the medical device, and/or wherein the selection and/or setting information which can be entered by the user further comprises parameters for defining and/or customizing the anatomical and/or physiological digital model of one or more real or virtual patients”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 29
Dependent claim 29 recites “wherein the selection and/or setting information which can be entered by the user further comprises parameters for selecting and/or defining real or virtual patients, or populations of real or virtual patients”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 30
Dependent claim 30 recites “wherein the selection and/or setting information which can be entered by the user further includes geometric parameters and/or parameters related to the properties of the medical device materials”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 31
Dependent claim 31 recites “wherein the selection and/or setting information which can be entered by the user comprises parameters for setting computational aspects of the simulation, and/or initial conditions and boundary conditions for the simulation, and/or parameters related to the numerical method used by the computational simulation software”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 32
Dependent claim 32 recites “obtaining digital modeling data of a medical device by selecting one or more of a plurality of digital models of medical devices stored in a digital library of the computer platform and/or pre- loaded by the user on the computer platform; obtaining digital modeling data of one or more patients by selecting one or more of a plurality of digital models of real or virtual patients stored in the digital library of the computer platform and/or pre-loaded by the user on the computer platform”.  These limitations amount to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 33
Dependent claim 33 recites “wherein the digital modeling data of a real patient are anonymized and/or de-identified and/or pseudonymized”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 34
Dependent claim 34 recites “wherein the computational simulation comprises structural and/or fluid-dynamic and/or thermal and/or electromagnetic and/or biomechanical simulations”.   Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 36
Dependent claim 36 recites “wherein the computational simulations comprise simulations for the analysis and prediction of the behavior of the medical device on a population of real or virtual patients, and/or wherein the computational simulations comprise simulations for a customized evaluation of the effects of the medical device on a specific real or virtual patient.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 38
Dependent claim 38 recites “wherein the medical device is an orthopaedic prosthesis, the orthopaedic prosthesis model comprises a three-dimensional structural model, the anatomical model of the patient comprises a three-dimensional physiological model”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Dependent claim 38 recites “and the simulation comprises structural simulations of the mechanical behavior of the implanted medical device and/or of the biomechanical response of the patient to the implanted device”, amounts to extra-solution activity.
Claim 39
Dependent claim 39 recites “wherein the medical device is an endovascular device, the model of the endovascular device comprises a fluid-dynamic model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Dependent claim 39 recites “and the simulation comprises a fluid-dynamic simulation of the blood flow”, amounts to extra-solution activity.
Claim 40
Dependent claim 40 recites “wherein the medical device is a device which can be implanted in the patient’s body, the model of the implantable device comprises a behavioral and/or thermal model under electromagnetic field effect”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Dependent claim 40 recites “and the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the temperature variation of the patient’s tissues and/or on the behavior of the device.”, amounts to extra-solution activity.
Claim 41
Dependent claim 41 recites “wherein the medical device is an implantable drug-releasing device, the model of the implantable device comprises a fluid-dynamic model, the anatomical and/or physiological model comprises a parameter related to permeability, and the simulation comprises fluid-dynamic and/or functional simulations.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 43
Dependent claim 43 recites “one or more user interface management software programs; one or more computational simulation software programs, configured to perform the computational simulation when executed by a computer; one or more software processing programs, configured to perform said steps of processing the information on the selection and/or definition and/or setting of a medical device model, processing the information on the selection and/or definition and/or setting of a patient model, processing the selection and/or setting information entered by the user for preparing input setting data for the one or more computational simulation software programs, and processing the output data of the computational simulation to express the desired simulation results.”.  These limitations amount to extra-solution activity, where the limitations function as a generic computer function.  The limitations are processing information and outputting the results of the information being processed.


Claim 44
Dependent claim 44 recites “wherein the computer platform further comprises a PIDO (Process Integration and Design Optimization) software program, configured to manage the workflow of the software programs included in the computer platform and to optimize computational simulations, and/or wherein the system is implemented by means of a distributed cloud computing platform”.  These limitations amount to extra-solution activity, where the limitations function as a generic computer function.
Claims 25-34, 36 and 38-44 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-34, 36, 39 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzenis et al. (U.S PGPub 2012/0084064) (from IDS dated 11/20/20) in view of Toly (U.S. PGPub 2004/0126746) in further view of Zhao et al. (U.S. PGPub 2003/0045786).

Examiner’s note: Regarding claim 25, in the Dzenis et al. reference, the database can store physiologic data, which demonstrates that physiological data is being stored, see paragraph [0041] and Fig. 1.
Regarding the limitation of claim 25 that states “information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and one or more output simulation parameters”, the examiner considers model parameters to be the input simulation parameters, since the model parameters are associated with the biochemical model, see paragraph [0107] of the Dzenis et al. reference.
Regarding the limitation of claim 25 that states “and simulations for evaluations of the medical device safety and/or compliance with current regulations”, the examiner considers the improving quality and reliability of a device to be used in conjunction with the medical implant system as being the simulations for compliance with current regulations, since for the quality and reliability of the device to be in conjunction with the medical implant system, it would have to fit a certain criteria that the medical implant system is operating on, see paragraph [0052] of the Zhao et al. reference.

With respect to claim 25, Dzenis et al. discloses “- storing on a computer platform digital modeling data of medical device, referred to a medical device which is implantable or usable on a patient, referred to the whole medical device or a part thereof” as [Dzenis et al. (paragraph [0041] – [0042], Fig. 1)];
“- storing on the computer platform anatomical and/or physiological digital modeling data of a real or virtual patient, referred to one or more anatomical parts of the patient with which the medical device is intended to interact” as [Dzenis et al. (paragraph [0041], Fig. 1)] Examiner’s interpretation: The database can store physiologic data, which demonstrates that physiological data is being stored;
“- providing, by means of the computer platform, a user interface which can be connected to the Internet and configured to allow a user to connect and interact with the computer platform of digital data and with one or more software programs included therein” as [Dzenis et al. (paragraph [0071] – [0072], Fig. 1 item 90)];
	“- receiving selection and/or setting information which can be entered by the user through the user interface, wherein the selection and/or setting information comprises: information on the selection and/or definition and/or setting of a medical device model” as [Dzenis et al. (paragraph [0061] – [0062])];
“information on the selection and/or definition and/or setting of an anatomical and/or physiological model of a patient based on said stored digital data of anatomical and/or physiological modeling” as [Dzenis et al. (paragraph [0093], Fig. 7)];
“information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and one or more output simulation parameters” as [Dzenis et al. (paragraph [0107])] Examiner’s interpretation: The examiner considers model parameters to be the input simulation parameters, since the model parameters are associated with the biochemical model;
	“- processing, by means of the computer platform, said information on the selection and/or definition and/or setting of a medical device model for preparing a medical device model based on said stored digital data of medical device modeling” as [Dzenis et al. (paragraph [0093] -0094])];
“- processing, by means of the computer platform, said information on the selection and/or definition and/or setting of a patient model for preparing an anatomical and/or physiological model of one or more anatomical parts of the patient based on said stored digital data of anatomical and/or physiological modeling” as [Dzenis et al. (paragraph [0039], paragraph [0059])];
“- processing, by means of the computer platform, said selection and/or setting information entered by the user for preparing input setting data for one or more computational simulation software programs included in the computer platform” as [Dzenis et al. (paragraph [0093], Fig. 7)];
“- executing the computational simulation, by the one or more computational simulation software programs, on the basis of said input setting data, of said medical device model and of said anatomical and/or physiological model, to obtain output data of the computational simulation” as [Dzenis et al. (paragraph [0093] – [0094], Fig. 7)];
“- processing the output data of the computational simulation on the basis of said information on the selection and setting of one or more output simulation parameters, to express simulation results, representative of a functional and/or structural behavior of the medical device and/or patient, in a format selected by the user” as [Dzenis et al. (paragraph [0078], paragraph [0094], Fig. 7)];
“- providing the simulation results by means of the user interface.” as [Dzenis et al. (Fig. 1)] Examiner’s interpretation: The results being displayed on the GUI;
While Dzenis et al. teaches storing digital modeling data of a medical device, Dzenis et al. does not explicitly disclose “A method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients”
Toly discloses “A method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients” as [Toly (paragraph [0204], Fig. 22b item 496)] Examiner’s interpretation: The examiner considers the simulation tool to be the medical device, since the simulation tool is used as a medical device;
Dzenis et al. and Toly are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al. of storing digital modeling data of a medical device by incorporating a method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients as taught by Toly for the purpose of simulating a patient’s organ that includes a pressure-sensitive conductive elastomer.
Dzenis et al. in view of Toly teaches a method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients.
The motivation for doing so would have been because Toly teaches that by simulating a patient’s organ, the ability to evaluate a trainee’s ability to manipulate the simulated organ can be accomplished (Toly (paragraph [0010] – [0011]).
While the combination of Dzenis et al. and Toly teaches a method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients, Dzenis et al. and Toly does not explicitly disclose “wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations”
Zhao et al. discloses “wherein the computational simulations comprise simulations for the design and/or development of the medical device” as [Zhao et al. (paragraph [0052])];
“and simulations for evaluations of the medical device safety and/or compliance with current regulations” as [Zhao et al. (paragraph [0052])] Examiner’s interpretation: The examiner considers the improving quality and reliability of a device to be used in conjunction with the medical implant system as being the simulations for compliance with current regulations, since for the quality and reliability of the device to be in conjunction with the medical implant system, it would have to fit a certain criteria that the medical implant system is operating on;
Dzenis et al., Toly and Zhao et al. are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al. and Toly of having a method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients by incorporating wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations as taught by Zhao et al. for the purpose of performing an efficient analysis of structures relating to implantable medical devices.
Dzenis et al. in view of Toly in further view of Zhao et al. teaches wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations.
The motivation for doing so would have been because Zhao et al. teaches that performing an efficient analysis of structures relating to implantable medical devices, the ability to not delay the delivery of new and innovative products can be accomplished (Zhao et al. (paragraph [0010] – [0012]).

With respect to claim 26, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the method is adapted to perform a computational modeling and simulation of the operation and/or behavior of medical devices which are implantable and/or usable on patients” as [Dzenis et al. (paragraph [0040])];
“and wherein the digital modeling data of medical device are adapted to model the function and/or structure and/or behavior of the medical device which is implantable or usable on a patient, referred to the whole medical device or a part thereof.” as [Dzenis et al. (paragraph [0047])];

With respect to claim 27, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the step of providing a user interface comprises providing a plurality of user- selectable templates, associated with respective types of simulation, and wherein each template comprises: - a plurality of input parameters which can be selected for the simulation, each parameter being associated with a respective range of permitted values, within which a parameter value can be set” as [Dzenis et al. (paragraph [0049], paragraph [0053] – [0054])];
	“- a plurality of selectable output parameters, comprising the desired quantities as an output result” as [Dzenis et al. (paragraph [0045], paragraph [0076])];
	“- a plurality of displaying and reporting options, which can be selected by the user to choose the format of the results and/or the methods to analyze the results.” as [Dzenis et al. (paragraph [0103])];

	With respect to claim 28, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the selection and/or setting information which can be entered by the user further comprises parameters for the definition and/or specialization of the digital model of the medical device” as [Dzenis et al. [0011])]; 
“and/or wherein the selection and/or setting information which can be entered by the user further comprises parameters for defining and/or customizing the anatomical and/or physiological digital model of one or more real or virtual patients.” as [Dzenis et al. [paragraph [0011])]; 

With respect to claim 29, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the selection and/or setting information which can be entered by the user further comprises parameters for selecting and/or defining real or virtual patients, or populations of real or virtual patients.” as [Dzenis et al. paragraph [0011])]; 

With respect to claim 30, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 28 above, and Dzenis et al. further discloses “wherein the selection and/or setting information which can be entered by the user further includes geometric parameters and/or parameters related to the properties of the medical device materials.” as [Dzenis et al. (paragraph [0048], paragraph [0054])]; 

With respect to claim 31, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the selection and/or setting information which can be entered by the user comprises parameters for setting computational aspects of the simulation, and/or initial conditions and boundary conditions for the simulation, and/or parameters related to the numerical method used by the computational simulation software.” as [Dzenis et al. (paragraph [0108], Fig. 12)] Examiner’s interpretation: The examiner considers the instructions used with the biomechanical model generated to be the parameters for setting computational aspects of the simulation, since the instructions and biomechanical model are used in analyzing the inputs and model data;

Examiner’s note: Regarding claim 32, the examiner considers the prediction of the treatment outcome of a patient, where a medical device was used, to be the digital models of medical devices, since the digital models of the medicals are used to analyze the behavior of the medical device on the patient, see paragraph [0037] – [0038] and paragraph [0045] of the Dzenis et al. reference.

With respect to claim 32, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “- obtaining digital modeling data of a medical device by selecting one or more of a plurality of digital models of medical devices stored in a digital library of the computer platform and/or pre- loaded by the user on the computer platform” as [Dzenis et al. (paragraph [0037] – [0038], paragraph [0045])] Examiner’s interpretation: Medical devices can be selected that are tailored to a patient’s medical condition, where the patient-based treatment outcomes that are associated with a medical device are predicted.  The examiner considers the prediction of the treatment outcome of a patient, where a medical device was used, to be the digital models of medical devices, since the digital models of the medicals are used to analyze the behavior of the medical device on the patient;
“- obtaining digital modeling data of one or more patients by selecting one or more of a plurality of digital models of real or virtual patients stored in the digital library of the computer platform and/or pre-loaded by the user on the computer platform.” as [Dzenis et al. (paragraph [0037] – [0038])];

With respect to claim 33, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the digital modeling data of a real patient are anonymized and/or de-identified and/or pseudonymized.” as [Dzenis et al. (paragraph [0044])] Examiner’s interpretation: Researchers or medical device developers may be given more limited access credentials in order to maintain a patients confidentiality and anonymity.  A patient’s information being anonymous, demonstrates that the digital modeling data of a real patient are anonymized;

With respect to claim 34, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the computational simulation comprises structural and/or fluid-dynamic and/or thermal and/or electromagnetic and/or biomechanical simulations.” as [Dzenis et al. (paragraph [0046] – [0047])] Examiner’s interpretation: By having biomechanical models, demonstrates that there are biomechanical simulations;

With respect to claim 36, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the computational simulations comprise simulations for the analysis and prediction of the behavior of the medical device on a population of real or virtual patients” as [Dzenis et al. (paragraph [0045])];
“and/or wherein the computational simulations comprise simulations for a customized evaluation of the effects of the medical device on a specific real or virtual patient.” as [Dzenis et al. (paragraph [0038], paragraph [0045])];

Examiner’s note: Regarding claim 39, the examiner considers the medical device that is developed to be an endovascular device, since the medical device developed can be used for an endovascular surgery procedure.  Also, the examiner considers the biomechanical model to be the fluid-dynamic model, since the biomechanical model uses fluid mechanics equations and input into the biomechanical model includes blood flow characteristic of a blood vessel, see paragraphs [0038], [0046] and [0097] of the Dzenis et al. reference.

With respect to claim 39, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the medical device is an endovascular device, the model of the endovascular device comprises a fluid-dynamic model, and the simulation comprises a fluid-dynamic simulation of the blood flow.” as [Dzenis et al. (paragraph [0038], paragraph [0046], paragraph [0097])] Examiner’s interpretation: The examiner considers the medical device that is developed to be an endovascular device, since the medical device developed can be used for an endovascular surgery procedure.  Also, the examiner considers the biomechanical model to be the fluid-dynamic model, since the biomechanical model uses fluid mechanics equations and input into the biomechanical model includes blood flow characteristic of a blood vessel;

Examiner’s note: Regarding claim 42, in the Dzenis et al. reference, the database can store physiologic data, which demonstrates that physiological data is being stored, see paragraph [0041] and Fig. 1.
Regarding the limitation of claim 42 that states “information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and of one or more output simulation parameters, the examiner considers model parameters to be the input simulation parameters, since the model parameters are associated with the biochemical model, see paragraph [0107] of the Dzenis et al. reference.
Regarding the limitation of claim 42 that states “A system for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients comprising a computer platform”, the examiner considers the simulation tool to be the medical device, since the simulation tool is used as a medical device, see paragraph [0204], paragraph [0220] and Fig. 22b item 496 of the Toly reference.
Regarding the limitation of claim 42 that states “and simulations for evaluations of the medical device safety and/or compliance with current regulations”, the examiner considers the improving quality and reliability of a device to be used in conjunction with the medical implant system as being the simulations for compliance with current regulations, since for the quality and reliability of the device to be in conjunction with the medical implant system, it would have to fit a certain criteria that the medical implant system is operating on, see paragraph [0052] of the Zhao et al. reference.

With respect to claim 42, Dzenis et al. discloses “- a digital library in which the following is stored: digital modeling data of a plurality of medical devices which are implantable or usable on a patient, referred to the medical device, or to a part thereof” as [Dzenis et al. (paragraph [0041] – [0042], Fig. 1)];
“a digital library in which the following is stored: anatomical and/or physiological digital modeling data of a plurality of real or virtual patients, referred to one or more anatomical parts of the patient with which the medical devices are intended to interact” as [Dzenis et al. (paragraph [0041], Fig. 1)] Examiner’s interpretation: The database can store physiologic data, which demonstrates that physiological data is being stored;
“- one or more electronic processing components configured to perform, by means of one or more software programs or applications stored and executed therein, the actions of: providing a user interface which can be connected to the Internet and configured to allow a user to connect to and interact with the computer platform of digital data and with one or more software programs included therein” as [Dzenis et al. (paragraph [0070] – [0072], Fig. 1 item 90)];
“- receiving selection and/or setting information which can be entered by the user by means of the user interface, wherein the selection and/or setting information comprises: information on the selection and/or definition and/or setting of a medical device model” as [Dzenis et al. (paragraph [0061] – [0062])];
“information on the selection and/or definition and/or setting of an anatomical and/or physiological model of a patient based on said stored anatomical and/or physiological modeling digital data” as [Dzenis et al. (paragraph [0093], Fig. 7)];
“information on the selection and setting of a simulation type, and/or information on the selection and setting of one or more input simulation parameters, and of one or more output simulation parameters” as [Dzenis et al. (paragraph [0107])] Examiner’s interpretation: The examiner considers model parameters to be the input simulation parameters, since the model parameters are associated with the biochemical model;
“- processing said information on the selection and/or definition and/or setting of a medical device model for preparing a medical device model based on said stored digital data of functional and/or structural modeling and/or of modeling of the behavior of a medical device” as [Dzenis et al. (paragraph [0093] -0094])];
“- processing said information on the selection and/or definition and/or setting of a patient model for preparing an anatomical and/or physiological model of one or more anatomical parts of the patient based on said stored digital data of anatomical and/or physiological modeling” as [Dzenis et al. (paragraph [0039], paragraph [0059])];
“- processing said selection and/or setting information entered by the user for preparing input setting data for one or more computational simulation software programs included in the computer platform” as [Dzenis et al. (paragraph [0093], Fig. 7)];
“- executing the computational simulation, by the one or more computational simulation software programs, on the basis of said input setting data, of said medical device model and of said anatomical and/or physiological model, to obtain output data of the computational simulation” as [Dzenis et al. (paragraph [0093] – [0094], Fig. 7)];
“- processing the output data of the computational simulation, on the basis of said information on the selection and setting of one or more output simulation parameters, to express simulation results, representative of a functional and/or structural behavior of the medical device and/or patient, in a format selected by the user” as [Dzenis et al. (paragraph [0078], paragraph [0094], Fig. 7)];
“- providing the simulation results by means of the user interface.” as [Dzenis et al. (Fig. 1)] Examiner’s interpretation: The results being displayed on the GUI;
While Dzenis et al. teaches storing digital modeling data of a medical device, Dzenis et al. does not explicitly disclose “A system for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients comprising a computer platform”
Toly discloses “A system for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients comprising a computer platform” as [Toly (paragraph [0204], paragraph [0220], Fig. 22b item 496)] Examiner’s interpretation: The examiner considers the simulation tool to be the medical device, since the simulation tool is used as a medical device;
Dzenis et al. and Toly are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al. of storing digital modeling data of a medical device by incorporating A system for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients comprising a computer platform as taught by Toly for the purpose of simulating a patient’s organ that includes a pressure-sensitive conductive elastomer.
Dzenis et al. in view of Toly teaches a system for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients comprising a computer platform.
The motivation for doing so would have been because Toly teaches that by simulating a patient’s organ, the ability to evaluate a trainee’s ability to manipulate the simulated organ can be accomplished (Toly (paragraph [0010] – [0011]).
While the combination of Dzenis et al. and Toly teaches a method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients, Dzenis et al. and Toly does not explicitly disclose “wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations”
Zhao et al. discloses “wherein the computational simulations comprise simulations for the design and/or development of the medical device” as [Zhao et al. (paragraph [0052])];
“and simulations for evaluations of the medical device safety and/or compliance with current regulations” as [Zhao et al. (paragraph [0052])] Examiner’s interpretation: The examiner considers the improving quality and reliability of a device to be used in conjunction with the medical implant system as being the simulations for compliance with current regulations, since for the quality and reliability of the device to be in conjunction with the medical implant system, it would have to fit a certain criteria that the medical implant system is operating on;
Dzenis et al., Toly and Zhao et al. are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al. and Toly of having a method for functional and/or structural computational modeling and simulation of medical devices which are implantable and/or usable on patients by incorporating wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations as taught by Zhao et al. for the purpose of performing an efficient analysis of structures relating to implantable medical devices.
Dzenis et al. in view of Toly in further view of Zhao et al. teaches wherein the computational simulations comprise simulations for the design and/or development of the medical device, and simulations for evaluations of the medical device safety and/or compliance with current regulations.
The motivation for doing so would have been because Zhao et al. teaches that performing an efficient analysis of structures relating to implantable medical devices, the ability to not delay the delivery of new and innovative products can be accomplished (Zhao et al. (paragraph [0010] – [0012]).

With respect to claim 43, the combination of Dzenis et al., Toly and Zhao et al. discloses the system of claim 42 above, and Dzenis et al. further discloses “A system according to claim 42, wherein said one or more software programs or applications of the computer platform comprise: - one or more user interface management software programs” as [Dzenis et al. (paragraph [0070] – [0072], Fig. 1)];
“- one or more computational simulation software programs, configured to perform the computational simulation when executed by a computer” as [Dzenis et al. (paragraph [0070] – [0072], Fig. 1)];
“- one or more software processing programs, configured to perform said steps of processing the information on the selection and/or definition and/or setting of a medical device model” as [Dzenis et al. (paragraph [0072])];
“processing the information on the selection and/or definition and/or setting of a patient model” as [Dzenis et al. (paragraph [0039], paragraph [0059])];
“processing the selection and/or setting information entered by the user for preparing input setting data for the one or more computational simulation software programs” as [Dzenis et al. (paragraph [0093], Fig. 7)];
“and processing the output data of the computational simulation to express the desired simulation results.” as [Dzenis et al. (paragraph [0078], paragraph [0094], Fig. 7)];
15.	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzenis et al. (U.S PGPub 2012/0084064), Toly (U.S. PGPub 2004/0126746), Zhao et al. (U.S. PGPub 2003/0045786) in view of Woods et al. (U.S. PGPub 2019/0224015).

With respect to claim 38, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the medical device is an orthopaedic prosthesis” as [Dzenis et al. (paragraph [0051])];
“the anatomical model of the patient comprises a three-dimensional physiological model” as [Dzenis et al. (paragraph [0102])];
“and the simulation comprises structural simulations of the mechanical behavior of the implanted medical device and/or of the biomechanical response of the patient to the implanted device.” as [Dzenis et al. (paragraph [0045] – [0046])];
While the combination of Dzenis et al., Toly and Zhao et al. teaches using an orthopaedic prosthesis on a patient’s body, Dzenis et al., Toly and Zhao et al. do not explicitly disclose “the orthopaedic prosthesis model comprises a three-dimensional structural model”
Woods et al. discloses “the orthopaedic prosthesis model comprises a three-dimensional structural model” as [Woods et al. (paragraph [0055] – [0056])];
Dzenis et al., Toly, Zhao et al. and Woods et al. are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al., Toly and Zhao et al. of using an orthopaedic prosthesis on a patient’s body by incorporating the orthopaedic prosthesis model comprises a three-dimensional structural model as taught by Woods et al. for the purpose of analyzing orthopaedic prostheses for hip replacement surgery.
Dzenis et al. in view of Toly in view of Zhao et al. in further view of Woods et al. teaches the orthopaedic prosthesis model comprises a three-dimensional structural model.
The motivation for doing so would have been because Woods et al. teaches that by analyzing orthopaedic prostheses for hip replacement surgery, the ability to determine the flexibility in the prostheses can be accomplished (Woods et al. (paragraph [0004] – [0005]).

16.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzenis et al. (U.S PGPub 2012/0084064), Toly (U.S. PGPub 2004/0126746), Zhao et al. (U.S. PGPub 2003/0045786) in view of online reference Detailing Rafio Frequency Heating Induced by Coronary Stents: A 7.0 tesla Magnetic Resonance Study, written by Santoro et al. (from IDS dated 11/20/20)

Examiner’s note: Regarding the limitation of claim 40 that states “wherein the medical device is a device which can be implanted in the patient’s body”, the examiner considers the stent to be the medical device, since the stent can be implanted in a patient’s body, see paragraph [0045] and paragraph [0049] of the Dzenis et al. reference.

With respect to claim 40, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “wherein the medical device is a device which can be implanted in the patient’s body” as [Dzenis et al. (paragraph [0045], paragraph [0049])] Examiner’s interpretation: The examiner considers the stent to be the medical device, since the stent can be implanted in a patient’s body;
While the combination of Dzenis et al., Toly and Zhao et al. teaches analyzing the behavior of a medical device which is a stent, that is implanted on a patient’s body, Dzenis et al., Toly and Zhao et al. do not explicitly disclose “the model of the implantable device comprises a behavioral and/or thermal model under electromagnetic field effect, and the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the temperature variation of the patient’s tissues and/or on the behavior of the device”
Santoro et al. discloses “the model of the implantable device comprises a behavioral and/or thermal model under electromagnetic field effect” as [Santoro et al. (Pg. 1, right col., last paragraph, “Realizing the limits of the International Commission on Non-Ionizing Radiation Protection (ICNIRP), ETC.”, Pg. 3, left col., Numerical EMF Simulations, 1st – 3rd paragraph, “Numerical EMF simulations were conducted, etc.”)];
“and the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the temperature variation of the patient’s tissues and/or on the behavior of the device.” as [Santoro et al. (Pg. 1, right col., last paragraph, “Realizing the limits of the International Commission on Non-Ionizing Radiation Protection (ICNIRP), ETC.”, Pg. 3, left col., Numerical EMF Simulations, 1st – 3rd paragraph, “Numerical EMF simulations were conducted, etc.”))];
Dzenis et al., Toly, Zhao et al. and Santoro et al. are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al., Toly and Zhao et al. of analyzing the behavior of a medical device which is a stent, that is implanted on a patient’s body by incorporating the model of the implantable device comprises a behavioral and/or thermal model under electromagnetic field effect, and the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the temperature variation of the patient’s tissues and/or on the behavior of the device as taught by Santoro et al. for the purpose of examining radiofrequency (RF) heating effects of stents using electro-magnetic field (EMF) simulations and phantoms with properties that mimic myocardium.
Dzenis et al. in view of Toly in view of Zhao et al. in further view of Santoro et al. teaches the model of the implantable device comprises a behavioral and/or thermal model under electromagnetic field effect, and the simulation comprises an electromagnetic simulation adapted to simulate the effect of the electromagnetic field on the temperature variation of the patient’s tissues and/or on the behavior of the device.
The motivation for doing so would have been because Santoro et al. teaches that by examining radiofrequency (RF) heating effects of stents using electro-magnetic field (EMF) simulations and phantoms with properties that mimic myocardium, the ability to not induce local heating, which can result in tissue damage, can be accomplished (Santoro et al. (Abstract, Pg. 10, Conclusions, “Our results show agreement between EMF, etc.”).

17.	Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzenis et al. (U.S PGPub 2012/0084064), Toly (U.S. PGPub 2004/0126746), Zhao et al. (U.S. PGPub 2003/0045786) in view of online reference A general model of coupled drug release ad tissue absorption for drug delivery devices, written by McGinty et al. (from IDS dated 11/20/20) in further view of online reference Detailing Radio Frequency Heating Induced by Coronary Stents: A 7.0 tesla Magnetic Resonance Study, written by Santoro et al. (from IDS dated 11/20/20)

With respect to claim 41, the combination of Dzenis et al., Toly and Zhao et al. discloses the method of claim 25 above, and Dzenis et al. further discloses “and the simulation comprises fluid-dynamic and/or functional simulations” as [Dzenis et al. (paragraph [0093] – [0094], Fig. 7)];
While the combination of Dzenis et al., Toly and Zhao et al. teaches analyzing the behavior of a medical device that can be implanted in a patient’s body, Dzenis et al., Toly and Zhao et al. do not explicitly disclose “wherein the medical device is an implantable drug-releasing device, the model of the implantable device comprises a fluid-dynamic model”
McGinity et al. discloses “wherein the medical device is an implantable drug-releasing device, the model of the implantable device comprises a fluid-dynamic model” as [McGinity (Pg. 328, sec. 2 The general drug delivery device, 1st paragraph, “In its basic formulation, a DDD consists, etc.”, Pg. 328, sec. 3 Modelling drug release from the polymer matrix, 1st – 2nd paragraph, “We consider coatings that contains, etc.”)];
Dzenis et al., Toly, Zhao et al. and McGinity et al. are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al., Toly and Zhao et al. of analyzing the behavior of a medical device that can be implanted in a patient’s body by incorporating wherein the medical device is an implantable drug-releasing device, the model of the implantable device comprises a fluid-dynamic model as taught by McGinity et al. for the purpose of analyzing the drug release from a drug delivery device (DDD).
Dzenis et al. in view of Toly in view of Zhao et al. in further view of McGinity et al. teaches wherein the medical device is an implantable drug-releasing device, the model of the implantable device comprises a fluid-dynamic model.
The motivation for doing so would have been because McGinity et al. teaches that by analyzing the drug release from a drug delivery device, the ability to better understand the drug release kinetics of an existing DDD can be accomplished (McGinity et al. (Pg. 335, sec. Conclusions, 1st – 2nd paragraph, “Besides being a relevant bioengineering application, etc.”).
While the combination of Dzenis et al., Toly, Zhao et al. and McGinity et al. teaches a medical device being an implantable drug-releasing device, Dzenis et al., Toly and McGinity et al. do not explicitly disclose “the anatomical and/or physiological model comprises a parameter related to permeability”
Santoro et al. discloses “the anatomical and/or physiological model comprises a parameter related to permeability” as [Santoro et al. (Pg. 4, left col., 2nd – 3rd paragraph, “EMF and specific absorption rate (SAR), etc.”)];
Dzenis et al., Toly, Zhao et al. McGinity et al. and Santoro et al. are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al., Toly, Zhao et al. and McGinity et al. of having a medical device being an implantable drug-releasing device by incorporating the anatomical and/or physiological model comprises a parameter related to permeability as taught by Santoro et al. for the purpose of examining radiofrequency (RF) heating effects of stents using electro-magnetic field (EMF) simulations and phantoms with properties that mimic myocardium.
Dzenis et al. in view of Toly in view of Zhao et al. in view of McGinity et al. in further view of Santoro et al. teaches the anatomical and/or physiological model comprises a parameter related to permeability.
The motivation for doing so would have been because Santoro et al. teaches that by examining radiofrequency (RF) heating effects of stents using electro-magnetic field (EMF) simulations and phantoms with properties that mimic myocardium, the ability to not induce local heating, which can result in tissue damage, can be accomplished (Santoro et al. (Abstract, Pg. 10, Conclusions, “Our results show agreement between EMF, etc.”).

18.	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzenis et al. (U.S PGPub 2012/0084064), Toly (U.S. PGPub 2004/0126746), Zhao et al. (U.S. PGPub 2003/0045786) in view of online reference Coronary Stent Design Optimization Using Parametric and Nonparametric Approaches-A Proof of Concept Study, written by Chinnakonda et al.

With respect to claim 44, the combination of Dzenis et al., Toly and Zhao et al. discloses the system of claim 42 above, and Dzenis et al. further discloses “and/or wherein the system is implemented by means of a distributed cloud computing platform.” as [Dzenis et al. (paragraph [0100])];
While the combination of Dzenis et al., Toly and Zhao et al. teaches having a computer platform that has a user interface, Dzenis et al., Toly and Zhao et al. do not explicitly disclose “wherein the computer platform further comprises a PIDO (Process Integration and Design Optimization) software program, configured to manage the workflow of the software programs included in the computer platform and to optimize computational simulations”
Chinnakonda et al. discloses “wherein the computer platform further comprises a PIDO (Process Integration and Design Optimization) software program, configured to manage the workflow of the software programs included in the computer platform and to optimize computational simulations” as [Chinnakonda et al. (Pg. 2, right col., last paragraph, “A design of experiments (DOE) workflow is setup, etc.”)] Examiner’s interpretation: It would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al. and Toly of analyzing and predicting treatment outcomes of medical procedures to incorporate the teachings of Chinnakonda et al. of having an Isight tool, since the Isight tool is a Process Integration and Design Optimization tool that can optimize a stent design;
Dzenis et al., Toly, Zhao et al. and Chinnakonda et al. are analogous art because they are from the same field endeavor of analyzing medical procedures for a patient.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dzenis et al., Toly and Zhao et al. of having a computer platform that has a user interface by incorporating wherein the computer platform further comprises a PIDO (Process Integration and Design Optimization) software program, configured to manage the workflow of the software programs included in the computer platform and to optimize computational simulations as taught by Chinnakonda et al. for the purpose of optimizing a representative coronary stent model through parametric and nonparametric approaches.
Dzenis et al. in view of Toly in view of Zhao et al. in further view of Chinnakonda et al. teaches wherein the computer platform further comprises a PIDO (Process Integration and Design Optimization) software program, configured to manage the workflow of the software programs included in the computer platform and to optimize computational simulations.
The motivation for doing so would have been because Chinnakonda et al. teaches that by optimizing a representative coronary stent model through parametric and nonparametric approaches, the amount of time to evaluate and optimize a stent design is less time consuming as well less expensive (Chinnakonda et al. (Pg. 1, sec. 1, Background, “Design of new coronary, etc.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147